FILED
                           NOT FOR PUBLICATION
                                                                             JAN 15 2020
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   16-50495

              Plaintiff-Appellee,                D.C. No.
                                                 3:13-cr-04510-JAH-10
 v.

TONY BROWN, AKA Lil’ Play Doh,                   MEMORANDUM*

              Defendant-Appellant.



UNITED STATES OF AMERICA,                        No.   17-50103

              Plaintiff-Appellee,                D.C. No.
                                                 3:13-cr-04510-JAH-3
 v.

ROBERT BANKS III, AKA Pimpsy,

              Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                     John A. Houston, District Judge, Presiding

                     Argued and Submitted November 5, 2019
                              Pasadena, California

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Before: SCHROEDER and FRIEDLAND, Circuit Judges, and ROSENTHAL, **
Chief District Judge.

       Defendants-Appellants Tony Brown and Robert Banks III were associated

with the Skanless street gang in San Diego, whose members engaged in pimping

and related unlawful activities.1 In 2014, the government indicted them as part of a

large-scale RICO prosecution alleging that Skanless and another gang, Black Mob,

together constituted a RICO “association-in-fact” enterprise, Black Mob Skanless,

that engaged in sex trafficking and related racketeering acts. Brown and Banks

went to trial on the charges. Brown and Banks now appeal their convictions after

the jury trial.

       While these defendants raise many issues, the most significant for the

purposes of our decision are the sufficiency of the evidence supporting the RICO

enterprise conviction, and whether various videos, depicting Brown, Banks, and

other gang members engaged in braggadocio behavior concerning their pimping

achievements and gang affiliations, were unduly prejudicial. We hold that the


       **
             The Honorable Lee H. Rosenthal, Chief United States District Judge
for the Southern District of Texas, sitting by designation.
       1
        Although the defendants contest whether Skanless in fact constituted a
street gang and whether they were members, the jury was entitled to infer that
Skanless functioned like a street gang and that the defendants were members of or
otherwise affiliated with it.
                                          2
evidence was sufficient, and that the district court did not abuse its discretion in

admitting the videos into evidence; the limited number of videos to which the

defendants objected were probative in establishing their involvement, with others,

in promoting and entrenching pimping and prostitution activity and were not

unduly prejudicial given the unsavory nature of the entire case.

      The defendants argue that the evidence was insufficient to establish that

Black Mob Skanless constituted a single RICO enterprise and that their acts were

undertaken for the benefit of the enterprise. The record contains a great deal of

evidence that connects members of Black Mob with members of Skanless. It also

contains evidence describing and illustrating the defendants’ conduct as gang

members, including advertising their relationships with other Black Mob Skanless

members, promoting and entrenching the enterprise’s hold over pimping activity

within its territory, and attending events with other Black Mob Skanless members

celebrating their pimping prowess. From this evidence, the jury could rationally

infer the existence of a pimping enterprise and activities undertaken by Brown and

Banks, with others, in support of that enterprise for their mutual benefit.

      The district court admitted videos the government offered that depicted

various subjects, including rap music produced by the defendants and others, gang

members’ pimping celebrations, and individuals bragging about their pimping


                                           3
successes. Brown and Banks were shown in many of the videos. The videos they

challenge on appeal illustrated antisocial behavior associated with pimping. The

defendants contend that the district court abused its discretion in admitting the

videos because they were unduly prejudicial in featuring acts and words

demeaning to women, offensive language, and improper character evidence.

      The videos were probative in that they provided evidence that Black Mob

Skanless was an enterprise organized for the purpose of entrenching members’

pimping activity in North Park, San Diego. The videos conveyed that Black Mob

Skanless controlled North Park, highlighted the territorial markers, and conveyed

warnings that rival gangs should keep their activities “over there” and not bring

them into North Park. The videos celebrated and promoted pimping and

prostitution activity and the defendants’ success as pimps. Although some of the

videos had prejudicial content, their prejudicial impact was largely cumulative of

the prejudicial impact of other evidence in the case, including expert testimony, a

video introduced by Banks himself, photographic still images, and text messages.

Accordingly, it was not an abuse of discretion for the district court to conclude that




                                           4
the videos’ probative value was not substantially outweighed by their prejudicial

effect. FED. R. EVID. 403.2

      The defendants contend the videos were also improper character evidence

under Rule 404. Acts falling “within the temporal scope” of a conspiracy that

actually comprise the conspiracy are not subject to Rule 404, since they are

“inextricably intertwined” with the offense. United States v. Montgomery, 384
F.3d 1050, 1062 (9th Cir. 2004). The district court did not violate Rule 404 in

admitting the videos.

      Turning to the other issues raised by the defendants, we conclude that none

warrants relief. They argue that the indictments should have been dismissed due to

prejudicial preindictment delay because Officer Cottle, who was tasked with

investigating their activity in 2001, was killed in overseas combat, and because

videotaped statements by sex trafficking victims taken at the time of the

investigation were also destroyed. But the defendants do not explain how the lost

evidence would have benefitted either or both of them. They merely ask us to


      2
         The defendants argue that the district court erred because it failed to view
the videos and therefore to engage in the proper balancing analysis. Although the
trial record suggests that the district court may have initially ruled on the
defendants’ motions in limine without viewing the videos, the record also reflects
that the district court offered to revisit the issue in response to appropriate
objections later, and does not indicate that the court failed to review the videos in
advance of their formal admission.
                                           5
assume it would have. To prevail on that claim, however, the defendants must

demonstrate “actual, non-speculative prejudice from the delay.” United States v.

Corona-Verbera, 509 F.3d 1105, 1112 (9th Cir. 2007). Moreover, the defendants

were able to cross-examine Officer Cottle’s partner at the time, Officer Scallon,

and the three victims of the incident. The district court did not abuse its discretion

in denying the defendants’ motion to dismiss the indictment. The preindictment

delay was not unduly prejudicial.

      The defendants further argue that prosecution of Counts 2 to 5, which relate

to sex trafficking offenses the defendants were charged with committing in 2000

and 2001, violated both the Jencks Act, 18 U.S.C. § 3500, and California v.

Trombetta, 467 U.S. 479, 485 (1984), given the loss of the evidence contained in

the videotaped statements taken at the time. But the federal government was never

in possession of the videotapes, so the routine destruction of those tapes by local

officials did not violate the Jencks Act. See 18 U.S.C. § 3500(b); United States v.

Higginbotham, 539 F.2d 17, 21 (9th Cir. 1976). A fortiori, because there is no

indication in the record that the federal government acted in bad faith, there is no

due process violation. See Trombetta, 467 U.S. at 488. The district court therefore

correctly denied the motion to dismiss the indictment.




                                           6
      The district court also correctly denied the motion to dismiss Counts 2 to 5

as untimely under the statute of limitations in effect before the 2003 and 2006

amendments extending the statute under which the defendants were charged.

Because Congress evinced a clear intent to extend the statute of limitations for

these types of crimes in its amendments, and because there is no ex post facto

problem here, the prosecution was timely. United States v. Leo Sure Chief, 438
F.3d 920, 924 (9th Cir. 2006).

      Brown argues that the district court erred in denying his motion to dismiss

Count 2 because he previously pleaded guilty to the same conduct in state court. A

single act that violates the laws of two separate sovereigns, however, can be two

separate crimes, and separate prosecutions by each sovereign do not violate the

Double Jeopardy Clause. See United States v. Price, 314 F.3d 417, 420 (9th Cir.

2002). The district court correctly denied the motion.

      Banks argues that the district court should have suppressed evidence

obtained as a result of a 2001 traffic stop because it was obtained in violation of his

Fourth Amendment rights. When the investigating officers pulled him over, Banks

was driving without a license, an offense under California law. The officers

therefore had probable cause to detain him. Edgerly v. City and County of San

Francisco, 599 F.3d 946, 956 (9th Cir. 2010). And because after a driver is


                                           7
detained, police officers may impound vehicles that “jeopardize public safety and

the efficient movement of vehicular traffic,” Miranda v. City of Cornelius, 429
F.3d 858, 864 (9th Cir. 2005), the 30-minute seizure of Banks that occurred while

the police officers figured out what to do with his vehicle was not unreasonable.

The district court properly denied Banks’s motion.

      Relying on Scales v. United States, 367 U.S. 203 (1961), the defendants

assert that 18 U.S.C. § 1962(d), as interpreted by the Supreme Court in Salinas v.

United States, 522 U.S. 52 (1997), is unconstitutionally overbroad, because it

punishes membership in a RICO enterprise without proof of knowledge or specific

intent. But Salinas itself explained that a RICO enterprise charge requires proof

that a RICO conspirator “knew about and agreed to facilitate the scheme.” 552
U.S. at 66. RICO association-in-fact charges do not raise the due process concerns

that the defendants identify.

      Nor did the district court err in instructing the jury on the RICO charge. The

jury instructions were adequate as to the need to prove the defendants’

participation.

      Banks has not identified an error in the admission of the spreadsheet

summarizing his text messages. The spreadsheet was properly admitted under

Federal Rule of Evidence 1006, because it summarized thousands of Banks’s text


                                          8
messages. The district court also properly found that the text messages were not

hearsay under Federal Rule of Evidence 801(d)(2)(e) because the text messages

admitted were between Banks and other RICO co-conspirators during the charged

conspiracy.

      Brown argues it was improper to admit the tax returns under Federal Rule of

Evidence 404(b). The trial record contains no evidence the returns were

fraudulent, and even if they were, there was no prejudice given that Brown’s

position is that he filed no returns. There is no question he avoided paying taxes.

      The defendants argue that expert testimony about pimping and gang activity

was improper under Federal Rule of Evidence 702. “A district court’s rulings on

the admissibility of expert testimony are reviewed for . . . abuse of discretion,” and

will be reversed only if they are “manifestly erroneous.” United States v. Hankey,

203 F.3d 1160, 1167 (9th Cir. 2000). Because the details of pimping are not

common knowledge, it was not an abuse of discretion to admit the expert

testimony about pimping and prostitution. See United States v. Taylor, 239 F.3d
994, 998 (9th Cir. 2001). Nor did the testimony of case agent Detective Johnson

contain improper opinion testimony under Rule 701; he gave lay opinions

rationally based on his personal knowledge of the case. United States v. Gadson,

763 F.3d 1189, 1209–1210 (9th Cir. 2014). And gang expert Detective Resch,


                                           9
who based his testimony on experience similar to that which we have previously

approved as a basis for gang expertise, see United States v. Hankey, 203 F.3d 1160,

1168-70 (9th Cir. 2000), did not testify in a dual capacity. His use of such

prefatory statements as “in my opinion” or “as far as I could tell” do not indicate

otherwise, and his identifications of gang members relied at least in part on his

specialized knowledge and on the type of evidence on which such experts typically

rely. See id. at 1169–70.

      Banks also argues that the expert testimony about pimping and prostitution

from Detective Drilling was impermissible character evidence admitted in

violation of Federal Rule of Evidence 404(a) and unduly prejudicial in violation of

Federal Rule of Evidence 403. Because Banks did not object to this testimony on

Rule 404 grounds at trial, we review that issue for plain error. United States v.

Rizk, 660 F.3d 1125, 1132 (9th Cir. 2011).

      Experts may offer testimony about general behavioral characteristics of a

class of victims to help a jury understand the charged offense. See United States v.

Hadley, 918 F.2d 848, 852–853 (9th Cir. 1990). It was not plain error for the

district court to allow this testimony about pimping and prostitution. The expert

testimony here was not unduly prejudicial because we have held that testimony

about “the relationships between pimps and prostitutes” helps jurors in assessing


                                          10
witness credibility. United States v. Brooks, 610 F.3d 1186, 1195–96 (9th Cir.

2010). There was no abuse of discretion in admitting this testimony under Rule

403.

       The defendants argue that the testimony of Yasenia Armentero was perjured

because of prior inconsistent statements. Brown used many of the statements for

impeachment purposes; there is no basis for us to conclude Armentero’s testimony

was perjured. See Audett v. United States, 265 F.2d 837, 847 (9th Cir. 1959). The

defendants also contend that their Sixth Amendment rights were violated when

Armentero refused to answer all of their questions. The witness eventually

provided answers to all the questions. There was no error.

       The defendants further argue that the district court’s admission of testimony

from minor victim witness Ariane U. violated due process because of substantial

government interference and that the district court improperly limited cross-

examination of this witness. “Whether substantial government interference

occurred is a factual determination . . . that we review for clear error.” United

States v. Vavages, 151 F.3d 1185, 1188 (9th Cir. 1998). Warning the victim of the

consequences of perjury, which is all the district court found occurred here, “does

not unduly pressure the witness’s choice to testify or violate the defendant’s right

to due process.” Williams v. Woodford, 384 F.3d 567, 603 (9th Cir. 2004). The


                                          11
district court did not err in making that determination, and there was no due

process violation in admitting this testimony. Nor was there an abuse of discretion

in limiting cross-examination on account of Ariane U.’s privilege to attorney-client

communications.

         Minor victim Kara M.’s 2001 adopted statement was admissible as a past

recollection recorded. Because she had previously signed the document and

affirmed its accuracy in her limited testimony, it was not an abuse of discretion for

the district court to find that it constituted an adopted statement. See United States

v. Orellana-Blanco, 294 F.3d 1143, 1148 (9th Cir. 2002). Nor did admitting that

statement violate the Confrontation Clause, because Rule 803(5) does not require

further cross-examination of a witness once a statement is properly admitted as a

past recollection recorded. See United States v. Marshall, 532 F.2d 1279, 1285–86

(9th Cir. 1976). Banks had a full opportunity to cross-examine Kara M. on her

limited recollections about the accuracy of the statement.

         Brown charges prosecutorial misconduct on several grounds, but does not

identify any resulting prejudice by or indeed any error on the part of the district

court.

         Cumulative error does not warrant reversal; the defendants have not

demonstrated that the district court committed any prejudicial error.

         AFFIRMED.

                                           12